Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED DECEMBER 31, 2008 Edmonton, Alberta, February 5, 2009 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three and nine months ended December 31, 2008. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights (dollars in millions) Three Months Ended Dec 31, Nine Months Ended Dec 31, 2008 2007 2008 2007 restated (1) restated (1) Revenue $ 258.6 $ 274.9 $ 797.8 $ 666.1 Gross profit $ 51 $ 50.6 $ 142.9 $ 100.7 Gross profit percentage 19.7 % 18.4 % 17.9 % 15.1 % Operating (loss) income $ (2.2 ) $ 33.2 $ 47.8 $ 49.8 Net (loss) income $ (14.7 ) $ 24.7 $ 3.2 $ 19.3 Consolidated EBITDA (2) $ 47.9 $ 42.1 $ 120.9 $ 79.7 Capital spending $ 9.4 $ 8 $ 84.9 $ 51.6 (1) See “Restatement December 31, 2007” at the end of this release. (2) For a definition of Consolidated EBITDA (as defined within the revolving credit agreement) and reconciliation to net income see “Non-GAAP Financial Measures” at the end of this release.Our use of the term “Consolidated EBITDA (as defined within the revolving credit agreement)” replaces the term “Consolidated EBITDA (per bank)” used in prior filings. The definition of Consolidated EBITDA has not changed. The Company maintained solid operating performance in the three and nine months ended December 31, 2008, despite lower volume in the Pipeline division. “Growing demand for our recurring oil sands services helped us offset the impacts of weaker construction markets and the third quarter fall-off in Pipeline revenues following completion of Kinder Morgan’s TMX Anchor Loop project,” said Rod Ruston, President and CEO. “Our solid operating performance, coupled with prudent cash management, contributed to the timely strengthening of our balance sheet. Our cash balance at December 31, 2008 was $42 million compared to $10 million of bank borrowings at September 30, 2008,” said Mr. Ruston. Page 1 of 15 NEWS RELEASE “Like most businesses, we are facing the effects of the global economic downturn. At times like this, businesses focus on reducing costs, controlling spending and conserving cash. Our industry is no different. A number of oil sands companies have announced reductions to their capital spending budgets, which has led to delays and deferrals to some of the early-stage development projects. Commercial and industrial construction activity has also slowed significantly in Western Canada. This business environment, coupled with the completion of our major TMX Anchor Loop project, will result in a decline in construction revenues.” “In addition, we recorded a net loss of $14.7 million in the three months ended December 31, 2008 as a result of a $32.8 million goodwill impairment charge in the Pipeline segment.” “On a more positive note, demand for the recurring services that support our customers’ on-going oil sands mining operations remains strong as evidenced by our results. This is the single largest part of our business and while we expect to see some near-term variability in the next few quarters, over the longer term, we expect recurring services revenue will continue to grow. This should help to offset some of the negative impacts we’re experiencing in other areas of our business.” “In the short term, we are reviewing our cost structure to ensure our overhead costs are aligned with the lower activity levels expected in the next quarter and through the next fiscal year,” said Mr. Ruston. Consolidated Results for the Three Months Ended December 31, 2008 Consolidated revenue for the three months ended December 31, 2008 was $258.6 million, compared to $274.9 million in the same period last year.The $16.3 million decrease primarily reflects the completion of the TMX Anchor Loop project and reduced activity in commercial and industrial construction, partially offset by continued growth in oil sands activity levels. Gross profit increased to $51.0 million or 19.7% of revenue, from $50.6 million or 18.4% of revenue, last year. The gross margin improvement reflects higher margins in all three segments, each of which benefited from project close-out activities and the processing of change orders. The operating loss of $2.2 million resulted from a goodwill impairment charge of $32.8 million in the Pipeline segment.The impairment charge reflects a less optimistic outlook for the Pipeline segment as a result of changing market conditions including increased competition. Excluding the impact of this charge, operating income would have been $30.6 million, compared to $33.2 million during the same period last year. A net loss of $14.7 million (diluted loss per share of $0.41) was recorded for the three months ended December 31, 2008, compared to net income of $24.7 million (diluted Page 2 of 15 NEWS RELEASE earnings per share of $0.67) during the same period last year.The net loss resulted from the impact of non-cash items including, the goodwill impairment charge and the net impact of unrealized foreign exchange losses and unrealized derivative financial instruments gains. Excluding these non-cash items, diluted earnings per share would have been $0.59 for the three months ended December 31, 2007, compared to $0.50 in the same period last year. The bottom-line was enhanced by a one-time cash gain of $3.7 million, net of tax, in other income resulting from the cancellation of a US dollar interest rate swap at the option of the counterparties. The cancelled US dollar interest rate swap was one of three swaps that were established to manage the foreign currency and interest rate risk exposure associated with the Company’s 8 ¾% senior notes at the time of issuance.The US dollar interest rate swap contained a cancellation option that the remaining two swaps do not. The counterparties to the swap exercised this cancellation option effective February 2, 2009. As a result of the cancellation, the Company’s annual interest expense will increase by US$6.3 million if the current three-month LIBOR rate remains unchanged until the senior notes mature in December 1, 2011. In addition, the Company is now exposed to both interest rate and foreign currency risk.Specifically, a 100 basis point increase (decrease) in the three-month US LIBOR rate will result in a US$2.0 million decrease (increase) in annual interest expense and a $0.01 increase (decrease) in the Canadian to US dollar exchange rate would result in a C$0.06 million decrease (increase) in annual interest expense, based on the December 31, 2008 three-month US LIBOR rate of 1.4%. Consolidated Results for the Nine Months Ended December 31, 2008 Consolidated revenue increased to $797.8 million for the nine months ended December 31, 2008, a 19.8% gain over the same period last year. This improvement reflects strong activity levels in the oil sands, including a significant increase in demand for recurring services. Gross profit increased 41.9% to $142.9 million, from $100.7 million a year ago, reflecting higher revenues and improved gross margin. Gross margin increased to 17.9%, up from 15.1% a year ago. This improvement primarily reflects the Pipeline segment’s return to profitability in the first half of fiscal 2009, the partial recovery of losses incurred on a Pipeline contract executed in fiscal 2007 and improvement in the management and purchasing of tires. Operating income of $47.8 million, compared to $49.8 million last year, was impacted by the $32.8 million goodwill impairment charge. Excluding the impact of this non-cash charge, operating income would have increased by 61.8% to $80.6 million, reflecting the gross profit improvement and a slightly lower G&A expense as a percentage of revenue. Page 3 of 15 NEWS RELEASE The Company reported net income of $3.2 million (diluted earnings per share of $0.09), compared to net income of $19.3 million (diluted earnings per share of $0.52) last year. The year-over-year change reflects strong operating performance offset by non-cash items including the goodwill impairment charge and the net impact of unrealized foreign exchange losses and unrealized derivative financial instruments gains.Excluding these non-cash items, diluted earnings per share would have been $1.29 for the nine months ended December 31, 2008, compared to $0.55 last year. The nine-month results were also enhanced by the one-time cash gain of $3.7 million, net of tax, in other income resulting from the cancellation of the US dollar interest rate swap. Segment Financial Highlights (dollars in millions) Heavy Construction and Mining Three Months Ended Dec 31, Nine Months Ended Dec 31, 2008 2007 2008 2007 Revenue $ 198.6 $ 154.4 $ 564.1 $ 431.1 Segment profit $ 38.5 $ 28.1 $ 86.4 $ 68.6 Segment profit percentage 19.4 % 18.2 % 15.3 % 15.9 % For the three months ended December 31, 2008, Heavy Construction and Mining segment revenue increased to $198.6 million, a 28.6% improvement over the prior year.
